In re Brooks, Kevin; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Washington, 22nd Judicial District Court Div. E, No. 97109; to the Court of Appeal, First Circuit, No. 2009 CW 0462.
Denied. See R.S. 15:1186(A)(1) (“A prisoner who seeks to bring a civil action without prepayment of fees or security ... shall submit a certified copy of the trust fund account statement or institutional equivalent for the six-month period immediately preceding the filing of the petition ...”)